  Case 21-50844-pmb           Doc 25     Filed 05/19/21 Entered 05/19/21 15:01:57              Desc
                                             Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                                      Case No. 21-50844-PMB
         SYLVESTER JAMAIL LARKINS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Melissa J. Davey, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/01/2021.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/09/2021.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $34,800.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
 Case 21-50844-pmb          Doc 25            Filed 05/19/21 Entered 05/19/21 15:01:57                     Desc
                                                  Page 2 of 5



Receipts:

       Total paid by or on behalf of the debtor                          $0.00
       Less amount refunded to debtor                                    $0.00

NET RECEIPTS:                                                                                              $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $0.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                            $0.00
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                          $0.00

Attorney fees paid and disclosed by debtor:                         $0.00


Scheduled Creditors:
Creditor                                           Claim         Claim         Claim        Principal       Int.
Name                                  Class      Scheduled      Asserted      Allowed         Paid          Paid
AIR COLUMBIA, LLC                 Unsecured               NA    319,583.34    319,583.34            0.00        0.00
AIR JP, LLC                       Unsecured               NA    319,583.34    319,583.34            0.00        0.00
AMERICAN EXPRESS NATIONAL BAN     Unsecured        17,121.00     17,121.30     17,121.30            0.00        0.00
BANK OF AMERICA, N.A.             Unsecured         1,072.00       1,828.83      1,828.83           0.00        0.00
BMW FINANCIAL SERVICES ATTN: C    Unsecured        30,083.00     30,083.51     30,083.51            0.00        0.00
BPAJRNEA AVIATION, LLC            Secured                 NA    707,104.20    707,104.20            0.00        0.00
BRIARWOOD FIELD OWNERS ASSOC      Secured                0.00    28,236.75     28,236.75            0.00        0.00
CHASE CARD SERVICES               Unsecured        33,971.00            NA            NA            0.00        0.00
PEARL DELTA FUNDING LLC           Secured          38,000.00            NA            NA            0.00        0.00
PORTFOLIO RECOVERY ASSOCIATES     Unsecured         2,365.00       2,365.23      2,365.23           0.00        0.00
PYOD, LLC                         Unsecured              0.00      1,270.99      1,270.99           0.00        0.00
QUANTUM3 GROUP LLC                Unsecured            456.00        260.00        260.00           0.00        0.00
SCANA ENERGY                      Unsecured            264.00           NA            NA            0.00        0.00
SCANA ENERGY                      Unsecured             55.00           NA            NA            0.00        0.00
SPECIALIZED LOAN SERVICING, LLC   Secured           8,567.00     30,413.85     30,413.85            0.00        0.00
WELLS FARGO BANK, N.A.            Unsecured            992.00        992.40        992.40           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 21-50844-pmb           Doc 25      Filed 05/19/21 Entered 05/19/21 15:01:57                Desc
                                              Page 3 of 5



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                $765,754.80                $0.00            $0.00
 TOTAL SECURED:                                         $765,754.80                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $693,088.94                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/19/2021                             By:/s/ Melissa J. Davey
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
  Case 21-50844-pmb         Doc 25     Filed 05/19/21 Entered 05/19/21 15:01:57             Desc
                                           Page 4 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION
                                             CHAPTER 13

IN RE:                                          )      CASE NO. 21-50844-PMB
SYLVESTER JAMAIL LARKINS                        )
                                                )
                                                )
DEBTOR                                          )

                                 CERTIFICATE OF SERVICE

This is to certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Final Report and Account using the Bankruptcy Court’s Electronic Case Filing program, which
sends a notice of this document and an accompanying link to this document to the following
parties who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing
program:

    Jonathan A Akins jakins@swfllp.com
    Michael J. Bargar michael.bargar@agg.com, carol.stewart@agg.com
    Matthew Thomas Berry
    E-Notice@mattberry.com;berry.associates.matt@gmail.com;ecf.gan.t1@sitekitmail.com;ecf.g
    an.t2@sitekitmail.com;ecf.gan.t3@sitekitmail.com;ecf.gan.t4@sitekitmail.com;ecf.gan.t5@si
    tekitmail.com
    Graham Keith Brantley gbrantley@atclawfirm.com, graybrantley@atclawfirm.com
    Melissa J. Davey cdsummary@13trusteeatlanta.com, cdbackup@13trusteeatlanta.com
    S. Gregory Hays ghays@haysconsulting.net,
    saskue@haysconsulting.net;GA32@ecfcbis.com
    A. Michelle Hart Ippoliti Michelle.ippoliti@mccalla.com,
    bankruptcyecfmail@mccalla.com;mccallaecf@ecf.courtdrive.com
    Louis G. McBryan lmcbryan@mcbryanlaw.com,
    alepage@mcbryanlaw.com;cchristy@mcbryanlaw.com
    Carrie L Oxendine E-Notice@mattberry.com;berry.associates.carrie@gmail.com
    Elizabeth F. Taylor btaylor@wczlaw.net
I further certify that on this day I caused a copy of this document to be served via United States
First Class Mail with adequate postage prepaid on the following parties set forth below at the
address shown for each.




UST Form 101-13-FR-S (9/1/2009)
  Case 21-50844-pmb    Doc 25     Filed 05/19/21 Entered 05/19/21 15:01:57          Desc
                                      Page 5 of 5




  DEBTOR(S):
  SYLVESTER JAMAIL LARKINS
  2447 FIELD WAY NE
  ATLANTA, GA 30319

Dated: 05/19/2021                                                /S/
                                             Melissa J. Davey, Chapter 13 Trustee
                                             State Bar No. 206310
                                             Standing Chapter 13 Trustee
                                             260 PEACHTREE STREET N.W.
                                             SUITE 200
                                             Atlanta, GA 30303
                                             (678)510-1444




UST Form 101-13-FR-S (9/1/2009)
